Citation Nr: 1125322	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  04-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a separate compensable evaluation for symptoms of the left side of the face, or left facial paralysis associated with a service-connected temporal mandibular joint (TMJ) disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1970 to August 1971.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Procedural history

The RO awarded the Veteran service connection for his TMJ disability in a January 1981 rating decision; a noncompensable (zero percent) disability rating was assigned.  In the above-referenced October 2003 rating decision, the RO increased the Veteran's disability rating from 0 to 10 percent, effective July 22, 2003.  The Veteran disagreed with this determination, and perfected an appeal as to the assigned rating.

In July 2006, the Veteran testified at a Travel Board hearing at the Chicago RO, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In an August 2009 decision, the Board awarded the Veteran a 20 percent disability rating for his service-connected TMJ disorder, effective November 5, 2008.  In that decision, the Board also remanded the question of whether a separate compensable evaluation could be awarded for symptoms of the left side of the face, or left facial paralysis due to TMJ disability.  Following additional procedural and evidentiary development, the Appeals Management Center readjudicated the issue in an April 2011 Statement of the Case (SOC).  The Veteran's claims folder has since been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.

As noted in the Introduction above, the Veteran testified at a Travel Board hearing before a Veterans Law Judge in July 2006.  Unfortunately, the Veterans Law Judge before whom he testified is no longer employed at the Board.

The Veteran is entitled to a hearing with the Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  As such, the Veteran was sent a letter informing him of this situation and indicating that he could elect to testify at another hearing before the Board.  In June 2011, the Veteran notified the Board that he wished to appear at a hearing before another Veterans Law Judge at his local regional office.

Therefore, the Board must remand this claim so that the Veteran may be scheduled for an additional hearing.  See 38 C.F.R. § 20.704 (2010).  The Board sincerely regrets the additional delay in adjudicating the Veteran's claim.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should schedule the Veteran for a Travel Board hearing at the Chicago RO in regards to his claim on appeal.  The Veteran and his representative should be notified of the date, time, and place of this hearing by a letter mailed to their current addresses of record.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


